Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 1 of 12 PageID: 71




Not For Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


YANK C. MCLEOD, JR.,

                         Plaintiff,
                                                     Civil Action No. 19-8379 (ES)
                         v.                                      (CLW)

                                                      MEMORANDUM OPINION &
NEW JERSEY DEP’T OF CORR., et
                                                            ORDER
al.,

                        Defendants.


MCNULTY, DISTRICT JUDGE

         Before the Court is plaintiff Yank McLeod’s motion seeking relief from the

Court’s January 24, 2020 Opinion and Order dismissing his Complaint on

screening pursuant to 28 U.S.C. § 1915. (DE 5). 1 For the reasons that follow,

the Motion is denied.

         I.     BACKGROUND

         Plaintiff is a civil detainee confined at the Special Treatment Unit (“STU”)

in Avenel, New Jersey pursuant to the Sexually Violent Predator (“SVP”) Act.




1   Citations to the record will be abbreviated as follows:
       Complaint = Plaintiff’s complaint, DE 1
       McLeod Cert. = Plaintiff’s certification in support of his Motion, DE 5-2
       Motion = Plaintiff’s motion for relief pursuant to Federal Rule of Civil Procedure
       60(b), DE 5
       Opinion = The Court’s January 24, 2020 Opinion dismissing the Complaint
       without prejudice, DE 3
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 2 of 12 PageID: 72




(Complaint at 2). In his Complaint, Plaintiff alleges that on or about August 14,

2018, he was transported by defendants Ramos and Renereno from the STU to

Rutgers University Hospital for an appointment with an optometrist. (Id. ¶ 26).

Both of Plaintiff's hands were cuffed to a waist-chain and his ankles and feet

were shackled with short leg irons. (Id. ¶ 27). After the appointment,

defendants Ramos and Renereno were escorting Plaintiff down a flight of stairs.

(Id. ¶ 28). Neither Ramos nor Renereno had “any handhold on the person or of

the clothing of Plaintiff while they were descending the stairs.” (Id. ¶ 29). While

descending the staircase, the Plaintiff’s legs became entangled in the chains of

the leg irons and, as result, he fell down the flight of stairs. (Id. ¶¶ 30–31).

Plaintiff’s left knee was broken in three places and required the surgical

implant of metallic pins and rods inside his leg/knee. (Id. ¶ 38). The injury to

his knee caused him severe pain for several months, and he has been required

to go through substantial rehabilitation. (Id. ¶¶ 39–41). Plaintiff seeks

declaratory, injunctive and monetary relief. (Id. ¶ 120).

      The Complaint purports to raise the following claims:

             COUNT I ASSERTED, PURSUANT TO 42 U.S.C. §
             1983, AGAINST DEFENDANTS RAMOS AND
             RENERENO, FOR VIOLATING PLAINTIFF'S RIGHT TO
             BE FREE FROM CRUEL AND UNUSUAL PUNISHMENT
             UNDER THE EIGHTH AMENDMENT TO THE UNITED
             STATES CONSTITUTION (Id. ¶¶ 48-56)

             COUNT II ASSERTED, PURSUANT TO 42 U.S.C. §
             1983, AGAINST DEFENDANTS RAMOS AND
             RENERENO, STEMMING FROM VIOLATING
             PLAINTIFF’S RIGHTS UNDER THE DUE PROCESS

                                          2
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 3 of 12 PageID: 73




           CLAUSE OF THE FOURTEENTH AMENDMENT TO
           THE UNITED STATES CONSTITUTION (Id. ¶¶ 57–63)

           COUNT III ASSERTED, PURSUANT TO 42 U.S.C. §
           1983, AGAINST DEFENDANTS SLAUGHTER AND
           HICKS FOR VIOLATING PLAINTIFF’S RIGHTS UNDER
           THE SUPERVISORY LIABILITY CLAUSE OF THE
           EIGHTH AMENDMENT TO THE UNITED STATES
           CONSTITUTION (Id. ¶¶ 64–80)

           COUNT IV ASSERTED, PURSUANT TO 42 U.S.C. §
           1983, AGAINST DEFENDANTS SLAUGHTER AND
           HICKS FOR VIOLATING PLAINTIFF’S RIGHTS UNDER
           THE SUPERVISORY LIABILITY CLAUSE OF THE
           FOURTEENTH AMENDMENT TO THE UNITED
           STATES CONSTITUTION (Id. ¶¶ 81–86)

           COUNT V ASSERTED, PURSUANT TO 42 U.S.C. §
           1983, AGAINST DEFENDANTS RAMOS, RENERENO,
           SLAUGHTER, AND HICKS FOR VIOLATING
           PLAINTIFF’S DUE PROCESS RIGHT TO RECEIVE SEX
           OFFENDER SPECIFIC TREATMENT UNDER THE
           FOURTEENTH AMENDMENT TO THE UNITED
           STATES CONSTITUTION (Id. ¶¶ 87–93)

           COUNT VI ASSERTED, PURSUANT TO 42 U.S.C. §
           1983, AGAINST DEFENDANTS RAMOS, RENERENO,
           SLAUGHTER, AND HICKS FOR VIOLATING
           PLAINTIFF’S PATIENT RIGHTS UNDER THE COMMON
           LAW (Id. ¶¶ 94–101)

           COUNT VII ASSERTED, PURSUANT TO THE NEW
           JERSEY CONSTITUTION, AGAINST DEFENDANTS
           RAMOS, RENERENO, SLAUGHTER, AND HICKS FOR
           VIOLATING PLAINTIFF’S RIGHTS UNDER ARTICLE I,
           PARAGRAPH 1 (Id. ¶¶102–110)

           COUNT VIII ASSERTED, PURSUANT TO THE NEW
           JERSEY CONSTITUTION, AGAINST DEFENDANTS
           RAMOS, RENERENO, SLAUGHTER, AND HICKS FOR
           VIOLATING PLAINTIFF’S RIGHTS UNDER ARTICLE I,
           PARAGRAPH 21 (Id. ¶¶ 112–119)


                                     3
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 4 of 12 PageID: 74




      On January 24th, 2020, the Court dismissed the Complaint in its

entirety, finding that Plaintiff failed to state a claim under the Eighth or

Fourteenth Amendments because, at best, he had alleged ordinary negligence

by the two correctional officers, but not a constitutional violation. (Opinion at

4–6). The Court also dismissed the corresponding New Jersey Civil Rights Act

and New Jersey Constitutional claims for the same reasons. (Id. at 4 n. 3). The

Court next dismissed the supervisory liability claims because Plaintiff had

failed to allege an underlying constitutional violation and also failed to allege

sufficient facts to suggest deficient policy making. (Id. at 6-9). Finally, the

Court dismissed the claim against all defendants for denial of sex-offender-

specific treatment, because he failed to allege that they were personally

involved in any decision to prevent him from receiving such treatment. (Id. at

9). The Court declined to exercise supplemental jurisdiction over any other

remaining state law claims. (Id. at 9–10 n.5).

      Thereafter, Plaintiff filed this Motion for relief from that earlier order

pursuant to Federal Rule of Civil Procedure 60(b). (DE 5). In support of his

Motion, Plaintiff argues that the Court erred in applying the Eighth

Amendment standard, which applies to prisoners, rather than the Fourteenth

Amendment, which applies to persons committed as sexually violent predators.

(McLeod Cert. ¶¶ 7–12). He further argues that if discovery reveals that there

are insufficient policies regarding the holding of individuals while descending

stairs, defendants Hicks and Slaughter would be liable. (Id. ¶ 13). He argues

                                          4
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 5 of 12 PageID: 75




that the Court’s decision is contradicted by another screening opinion from this

district, Grohs v. Lanigan, Civil Action Number 16-7083, which the Court

“might not have been aware of.” (Id. ¶¶ 20 & 23). Finally, Plaintiff argues that

the Court incorrectly screened the Complaint under the Prison Litigation

Reform Act (“PLRA”) because he is not a “prisoner.” (Id. ¶ 21).

       II.    LEGAL STANDARD

       “Motions for reconsideration are not expressly recognized in the Federal

Rules of Civil Procedure.” Dubler v. Hangsterfer’s Labs., No. 09-5144, 2012 WL

1332569 at *3 (D.N.J. Apr. 17, 2012) (citing United States v. Compaction Sys.

Corp., 88 F.Supp.2d 339, 345 (D.N.J.1999)). “Generally, a motion for

reconsideration is treated as a motion to alter or amend judgment under

Federal Rule of Civil Procedure 59(e), or as a motion for relief from judgment or

order under Federal Rule of Civil Procedure 60(b).” Id. (citing Compaction Sys.

Corp., 88 F.Supp.2d at 345). In the District of New Jersey, motions for

reconsideration are governed by Local Civil Rule 7.1(i). 2

       A party seeking to persuade the court that reconsideration is appropriate

bears the burden of demonstrating one of the following: “(1) an intervening


2     Although Plaintiff filed his motion pursuant to Rule 60(b), the Court’s dismissal
of the Complaint without prejudice was not a final judgment. The Court therefore
evaluates the motion as one for reconsideration pursuant to Local Rule 7.1(i). That
decision works to plaintiff’s advantage; the threshold for relief from a non-final order is
somewhat lower, in that the court always retains the discretion to correct itself until a
final order is entered. The earlier order was entered by Judge Salas, but the standard
does not change as a result of the reassignment of this motion to me. See Gillon v.
Ting, No. 12-07558, 2014 WL 1891371, at *1 (D.N.J. May 9, 2014) (applying the same
reconsideration standards notwithstanding reassignment).
                                             5
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 6 of 12 PageID: 76




change in the controlling law; (2) the availability of new evidence that was not

available when the court [issued its order]; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Max’s Seafood Café ex rel.

Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation

omitted); see also Crisdon v. N.J. Dep’t of Educ., 464 F. App’x 47, 49 (3d Cir.

2012) (“The purpose of a motion for reconsideration . . . is to correct manifest

errors of law or fact or to present newly discovered evidence.”) (internal citation

omitted).

      III.   ANALYSIS

      As stated by the Supreme Court, the Due Process Clause of the

Fourteenth Amendment governs a conditions-of-confinement claim for an

involuntarily committed patient. See Youngberg v. Romeo, 457 U.S. 307, 324-

25 (1982). The Fourteenth Amendment mandates that civilly committed

individuals may not be subjected to conditions that amount to punishment.

See Bell v. Wolfish, 441 U.S. 520, 535 (1979); Southerland v. Cnty. of Hudson,

523 F. App’x 919, 921 (3d Cir. 2013).

      In Youngberg v. Romeo, 457 U.S. 307 (1982), the Supreme Court

addressed “the substantive rights of involuntarily committed mentally retarded

persons under the Fourteenth Amendment to the Constitution.” Id. at 315.

Such persons, it held, retain substantive liberty interests in adequate food,

shelter, clothing, and medical care, id., as well as in safety, freedom of

movement, and minimally adequate or reasonable training to ensure safety and

                                         6
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 7 of 12 PageID: 77




freedom from undue restraint, id. at 317–19. Those interests, however, are not

absolute. Id. at 319–20. Balancing the interests of the state against the rights

of involuntarily committed mentally ill persons to reasonable conditions of

safety and freedom from unreasonable restraints, the Court adopted a

professional-judgment standard: “[T]he Constitution only requires that the

courts make certain that professional judgment in fact was exercised. It is not

appropriate for the courts to specify which of several professionally acceptable

choices should have been made.” Id. at 321. Thus, even when treatment

decisions violate a protected liberty interest, “the [treatment] decision, if made

by a professional, is presumptively valid; liability may be imposed only when

the decision by the professional is such a substantial departure from accepted

professional judgment, practice, or standard as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Id. at 323.

      The Third Circuit has equivocated as to whether the Youngberg

professional judgment standard applies to failure-to-protect claims brought by

SVPs. In Aruanno v. Johnson, 683 F. App’x. 172, 173 (3d Cir. 2017), the

plaintiff alleged that Steven Johnson, Superintendent of the STU, and Gary

Lanigan, Commissioner of the New Jersey Department of Correction failed to

protect him from an assault by another resident, J.Z., who had recently been

sentenced to prison, despite their notice of J.Z.’s alleged threats against

plaintiff. See id. Because the plaintiff relied on the deliberate indifference

standard on appeal, the court questioned whether the professional judgment

                                          7
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 8 of 12 PageID: 78




standard applied to plaintiff’s failure-to-protect claim and noted as follows: “We

note that the plaintiff in Youngberg was committed because of mental

infirmities, while sexually violent predators ‘have been civilly committed

subsequent to criminal convictions and have been adjudged to pose a danger to

the health and safety of others.’ . . . It is not clear that the rights of sexually

violent predators are coextensive with others who are civilly detained.” See id.

at 175 n. 1 (internal citation omitted) (reversing and remanding for trial court

to determine the correct standard).

      As stated above, Plaintiff specifically raised an Eighth Amendment claim

in his Complaint. (See Complaint ¶¶ 48–56). In light of that fact, as well as the

Third Circuit’s decision in Aruanno indicating it is not clear what standard

should be applied to claims by civilly committed sexually violent predators, the

Court addressed his Eighth Amendment claim as raised. In the alternative,

however, the Court addressed his allegations under the Fourteenth

Amendment. Judge Salas concluded that, whether considered under the

deliberate indifference or professional judgment standard, Plaintiff had alleged

no more than negligence and therefore had not set forth a constitutional claim.

(Opinion at 4–6 & n.4).

      Accordingly, to the extent Plaintiff seeks reconsideration because the

Court failed to address his allegations under Youngberg’s professional




                                           8
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 9 of 12 PageID: 79




judgment standard, his request is denied. 3

      With regard to defendants Hicks and Slaughter, Plaintiff appears to

argue that discovery may reveal that they failed to properly implement and/or

enforce policies which led to his injury at the hands of the correctional officers.

(McLeod Cert. ¶ 13). Plaintiff is not now expected to possess the evidence to

support his claim, but he is required to plead sufficient facts to “state a claim

to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To

speculate that discovery might uncover a claim against these individuals is

insufficient grounds for reconsideration of the Court’s prior Opinion.

      Next, Plaintiff suggests that Judge Salas overlooked a decision by

another judge in this district, 4 Grohs v. Lanigan, Civil Action Number 16-7083,

because that decision is allegedly in conflict with this Court’s screening

Opinion. (McLeod Cert. ¶ 20). In the Grohs case, the SVP-plaintiff alleged that a

John Doe corrections officer slapped him in the face and ordered him to comply

with a search. Grohs v. Lanigan, No. 16-7083, 2019 WL 1500621, at *10

(D.N.J. Apr. 5, 2019). When a disturbance erupted with another resident, the

same corrections officer suddenly slammed plaintiff to the cement floor while


3 The Court further notes that the professional judgment standard applies only to
“professional decisionmakers.” It does not appear that, as corrections officers,
defendants Ramos and Renereno would be considered such and therefore only a
deliberate indifference standard would apply to their actions. See Shaw by Strain v.
Strackhouse, 920 F.2d 1135, 1147 (3d Cir. 1990) (citing Youngberg, 457 U.S. at 323 n.
30).
4    Me, as it happens. The connection is coincidental.
                                          9
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 10 of 12 PageID: 80




his hands were restrained behind him, preventing him from catching himself or

shielding his face. Id.

      Certainly, the facts alleged by plaintiff in the Grohs case are materially

different from those alleged in this matter. While both involve restraints and

subsequent injury, the corrections officer in Grohs is alleged to have purposely

“slammed” Mr. Grohs to the ground, causing his injuries. Here, there are no

allegations that the officers pushed, slammed or otherwise took action to cause

Plaintiff’s fall down the stairs. Rather, the officers were allegedly careless in

supporting the Plaintiff while he was descending the stairs, and he fell as a

result. There is no conflict in applying the Eighth or Fourteenth Amendment

standard to find that the facts of Grohs were sufficient to state a claim, but the

facts in this case are not. Citation of the Grohs decision, even assuming it was

overlooked, does not warrant reconsideration of the Court’s prior dismissal.

      Finally, Plaintiff alleges that the Court improperly screened his

Complaint under the PLRA, despite the fact that he is not a prisoner. (McLeod

Cert. ¶ 21). However, as clearly stated in the Court’s Opinion and

accompanying Order (Opinion at 3 & 9; Order at 1), the screening and

dismissal were conducted under the authority of 28 U.S.C. § 1915(e)(2)(B),

which applies to all individuals who are proceeding in forma pauperis, not just

to prisoners. See, e.g., Grayson v. Mayview State Hosp., 293 F.3d 103, 114 n.

19 (3d Cir. 2002) (non-prisoner indigent plaintiffs are “clearly within the scope



                                         10
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 11 of 12 PageID: 81




of § 1915(e)(2)”). 5 Accordingly, Plaintiff’s request for reconsideration on this

basis is also denied.

      IV.    CONCLUSION

      For all these reasons, Plaintiff’s motion for reconsideration is denied.

Because Plaintiff may be able to state one or more claims for relief pursuant to

42 U.S.C. § 1983, the Court will provide him a final opportunity to amend his

Complaint.

                                            ORDER

      Accordingly, IT IS, this 23d day of November 2020,

      ORDERED that the Clerk of the Court REOPEN this matter for the

purpose of entering this Opinion and Order; and it is further

      ORDERED that Plaintiff’s Motion (DE 5) is DENIED; and it is further

      ORDERED that, after entering this Opinion and Order, the Clerk of the

Court ADMINISTRATIVELY TERMINATE this action; and it is further

      ORDERED that Plaintiff may seek to reopen this matter by submitting an

amended complaint within 45 days of the date of this Order which cures the

deficiencies in his federal claims as identified in the Court’s January 24th

Opinion and herein; and it is further




5 The non-precedential Third Circuit decision that Plaintiff cites in support of this
argument is inapposite. See Aruanno v. Maurice, 790 F. App’x 431 (3d Cir. 2019).
Aruanno discusses the exhaustion requirement of the PLRA and its application to
SVPs. Id. at 434 n.5. That is not the issue in this case.
                                            11
Case 2:19-cv-08379-ES-CLW Document 7 Filed 11/23/20 Page 12 of 12 PageID: 82




      ORDERED that the Clerk of the Court send a copy of this Memorandum

Opinion and Order to Plaintiff at the address on file.



                                                  /s/ Kevin McNulty
                                                  __________________________
                                                  Kevin McNulty, U.S.D.J.




                                        12
